Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-11-2003

USA v. Coletta
Precedential or Non-Precedential: Non-Precedential

Docket 02-1549




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Coletta" (2003). 2003 Decisions. Paper 752.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/752


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT




              No: 02-1549
            _______________


    UNITED STATES OF AMERICA

                       v.

        WILLIAM M. COLETTA,

                      Appellant




Appeal from the United States District Court
         for the District of New Jersey
 (D.C. Criminal Action No. 00-cr-00708)
District Judge: Honorable Mary Little Cooper




Submitted Under Third Circuit LAR 34.1(a)
           on January 13, 2003


        Before: ROTH, FUENTES
      and ALDISERT, Circuit Judges


      (Opinion filed: March 11, 2003)
                                              OPINION




ROTH, Circuit Judge:

        William Coletta appeals his conviction on two counts of being a felon in possession

of a firearm. On February 7, 2001, a jury found him guilty on two counts and was unable to

reach a unanimous verdict on two additional counts. The District Court sentenced Coletta

to 24 months imprisonment.

        Coletta appeals on two grounds: (1) the District Court erred in relying on a

stipulation that he was a convicted felon, and (2) the District Court erred in denying his

motion for a new trial based on newly discovered evidence of a Brady violation.

        We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Because the issue

concerning the stipulation was not raised before the District Court, we review it for plain

error. See United States v. Vonn, 122 S.Ct. 1043, 1046 (2002). We review an alleged

Brady violation under a clearly erroneous standard for questions of fact and de novo for

questions of law. See United States v. Perdomo, 929 F. 2d 967, 969 (3d Cir. 1991).

        First, Coletta argues the District Court erred by relying on a stipulation that he is a

convicted felon. Coletta contends that since his previous conviction was in New Jersey

where there are no crimes called “felonies,” the stipulation to the fact that he is a convicted

felon is factually and legally wrong. However, we have consistently held that a defendant is

barred from challenging a validly accepted stipulation. See United States v. Cianci, 154 F.

                                                     2
3d 106, 109 (3d Cir. 1998); United States v. Melendez, 55 F. 3d 130 (3d Cir. 1995); and

United States v. Parker, 874 F. 2d 174 (3d Cir. 1989). Coletta cannot now evade the

stipulation he made with the government. We find no error, much less plain error, in the

District Court accepting and relying on this valid stipulation.

        Second, Coletta argues the District Court erred in denying his motion for a new trial

based on newly discovered evidence. Coletta contends that it was only after he was

convicted that he became aware of impeaching evidence about one of his own witness.

Further, Coletta argues the government violated its Brady duty of disclosure when it did not

turn over this evidence to him during trial.

        The evidence in question concerns Detective Sergeant Fernando Pineiro. Pineiro

testified as a defense witness both at the suppression hearing and at trial. Pineiro’s

testimony was peripheral to the merits of the charges against Coletta. Pineiro testified

about who was in charge of the investigation (Det. John Soulias), who oversaw the

electronic equipment, and Pineiro’s general experience with preparing reports and

affidavits (he had not prepared any in this case). Coletta claims that Detective Pineiro had

been “court-martialed” for testifying falsely before a grand jury. Coletta learned of this

incident from a lawsuit for discriminatory treatment which Pineiro had filed in 1999

against his employer, the New Jersey State Police. Coletta contends that this disciplinary

action was relevant to Detective Pineiro’s credibility as a witness and should have been

turned over pursuant to Coletta’s Brady requests and the government’s duty to disclose

under Brady.

                                                      3
          For there to be a Brady violation, Coletta must prove: (1) the evidence in question

was favorable to him either because it was exculpatory or it had impeachment value against

a prosecution witness, (2) the evidence was suppressed by the government, and (3) the

evidence was material to his guilt. See, e.g., Strickler v. Greene, 527 U.S. 263, 281-282

(1999).

          Evidence is material and exculpatory when the credibility of a prosecution witness

may be determinative of a defendant’s guilt or innocence, see United States v. Starusko,

729 F. 2d 256, 260 (1984); or it includes material that goes to the heart of the defendant’s

guilt or innocence or might alter the jury’s judgment of the credibility of a crucial

prosecution witness. See Giglio v. United States, 405 U.S. 150, 154 (1972).

          We conclude that the evidence Coletta refers to is neither material or exculpatory.

Nor does it refer to a prosecution witness. Moreover, the evidence alleged to have been

withheld was contained in Detective Pineiro’s lawsuit which had been filed in 1999.

Coletta had the same access to the information as did the government. Coletta has failed to

show a Brady violation.

          For the foregoing reasons, we will affirm the judgment of the District Court.




                                                      4
THE CLERK:

     Please file the foregoing Opinion.




                                          By the Court,




                                             /s/ Jane R. Roth
                                             Circuit Judge




                                             5